     Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 1 of 35 PageID# 44



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION




 HOWARD BOWEN HANKINS, Jr.                   )
                                             )
                          Plaintiff,         )
                                             ) Civil Action No.     3:20cv300
                v.                           )
                                             )
 RALPH S. NORTHAM,                           )
                                             )
 BRIAN J. MORAN,                             )
                                             )
 HAROLD CLARKE,                              )
                                             )
 TIKKI HICKS,                                )
                                             )
 CLINT DAVIS,                                )
                                             )
 MARK AMONETTE,

 STEVE HERRICK.


                        Defendants.



                                          COMPLAINT


1.      Plaintiff, Howard Bowen Hankins, Jr. (hereinafter “Bowen”), through undersigned counsel

sues the Virginia Department of Corrections, Haynesville Correctional Center, and Keen Mountain

Correctional Center pursuant 42 U.S.C. § 1983 alleging violations of the Eighth and Fourteenth

Amendments through deliberate indifference to a serious medical condition. Specifically,

Defendants have refused to treat Bowen for infection of the Hepatitis C virus and for potential

cirrhosis of the liver, despite the availability of medications which can essentially cure or remedy

                                                 1
     Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 2 of 35 PageID# 45



the symptoms of Hepatitis C in most cases. Defendants have denied Bowen medication because

they claim that Bowen’s Hepatitis C has not progressed far enough.

2.      Bowen through undersigned counsel sues the Virginia Department of Corrections and

Haynesville Correctional Center pursuant 42 U.S.C. § 1983 alleging violations of the Eighth and

Fourteenth Amendments through the Defendants’ failure to adequately address the extreme health

risk posed by COVID-19. Specifically, Defendant is aware of the population density and spatial

limitations in the Haynesville Correctional Center, as well as, lack of basic supplies, equipment

and sanitation policies for inmates and staff.

3.      Bowen brings this suit seeking preliminary and permanent injunctive relief and a

declaratory judgment, compensatory, punitive, and special damages, as well as, all court cost and

attorney fees from this honorable Court with the prayer that his Eighth and Fourteenth Amendment

protections may intervene in his defense before it is too late.


                                 JURISDICTION AND VENUE

4.      This court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1343(a)(3) and (4).

5.      Venue is appropriate in this district pursuant to 28 U.S.C. §1391(b), as a substantial part of

the events and omissions giving rise to Bowen’s claims occurred in the Eastern District of

Virginia.


                                PRELIMINARY STATEMENT


6.      The Virginia Department of Corrections (hereinafter “VDOC”) is responsible for the

implementation and oversight of all policies governing Virginia’s State Correctional facilities

(“prisons” or “penitentiaries”), including all policies governing the specific facilities managed by

the independently named wardens herein and prison facilities including Keen Mountain


                                                  2
      Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 3 of 35 PageID# 46



 Correctional Center (hereinafter “KMCC”) and Haynesville Correctional Center (hereinafter

 “HCC”) where Bowen is currently housed. Virginia’s Governor Ralph Northam, Virginia’s

 Secretary of Public Safety and Homeland Security Brian Moran, and the VDOC Director Harold

 Clarke are the official governing authorities for the VDOC and are responsible for implementing

 policies that govern prison staff, contractors, inmates, visitors, properties, and suppliers.

 Additionally, the wardens of each facility are responsible for implementing policies that also

 govern prison staff, contractors, inmates, visitors, properties and suppliers. The VDOC and its

 prisons are charged with providing humane conditions of confinement, medical care for inmates,

 nutrition, safety, and the protection of inmates’ constitutional rights.


 7.      The Eighth Amendment of the United States Constitution, as applied to the States via the

 Fourteenth Amendment, protects all Americans from cruel and unusual punishment at the hands

 of the State. Within that guarantee, the Supreme Court of the United States has recognized that

 this Eighth Amendment protection “does not mandate comfortable prisons,” but neither does it

 permit inhumane ones, and it is now settled that “the treatment a prisoner receives in prison and

 the conditions under which he is confined are subject to scrutiny under the Eighth Amendment.”

 Farmer v. Brennan, 511 U.S. 825, 832 (1994). In its prohibition of “cruel and unusual

 punishment,” the Eighth Amendment imposes duties on prison officials, “who must provide

 humane conditions of confinement; prison officials must ensure that inmates receive adequate

 food, clothing, shelter, and medical care, and must take reasonable measures to guarantee the safety

 of the inmates.” Id. at 832-33 (citations omitted).


I.HEPATITIS C




                                                   3
     Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 4 of 35 PageID# 47



8.      The standard of care in the community for Hepatitis C infections—the use of Direct Acting

Antiviral Drugs (hereinafter “DAAs”)—is well-established. From 2016 to present the standard of

care in treatment of chronic Hepatitis C is the use of DAAs and to treat or approve for treatment

everyone regardless of the severity of fibrosis or cirrhosis.


9.      Defendants’ failure to provide adequate treatment and necessary medical care for Hepatitis

C, has threatened Bowen with potential death and other serious irreparable harm stemming from

his Hepatitis C infection. Bowen has suffered and will continue to suffer grave and irreparable

harm unless this Court orders Defendants to provide the safe and effective treatment of DAA’s.


 II.    COVID-19 PANDEMIC.


10.     In the past several weeks, the United States and the Commonwealth of Virginia have

endured an unprecedented public health emergency in the form of a global pandemic, COVID-19.

This emergency has strained the Commonwealth’s resources, employment, regional healthcare

services, and public institutions. In Virginia, it has caused thousands of infections and hundreds of

deaths. By the time the Court reads this, it is certain that more Virginians will have tested positive

for the virus and someone new is at risk of death. Nevertheless, even a virus cannot dissolve those

fundamental liberties protected in our nation’s Constitution and Virginia’s inmates should be

afforded the same health care and safety precautions as the general public.


11.     Defendants’ failure to adequately address the extreme health risk posed by COVID-19

threatens Bowen with a high risk of being infected with COVID-19. Bowen suffers from high-risk

health conditions such as compromised, respiratory system (asthma and COPD), immune system,

and a heart condition. In 2018 Bowen suffered from the heart attack.



                                                  4
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 5 of 35 PageID# 48



                                              PARTIES

12.    Plaintiff, Howard Bowen Hankins, Jr. is an inmate (#1197337) currently incarcerated at

the Haynesville Correctional Center in Richmond County, Haynesville, Virginia. Prior to

December, 2019, Bowen was housed at KMCC, a penal institution owned and operated by the

VDOC in Oakwood, Virginia. Bowen has been incarcerated since 2009 and his expected release

date is February 7th, 2024. Bowen was diagnosed with chronic Hepatitis C and potential liver

damage while in custody of VDOC. The Defendants have consistently denied Bowen access to

adequate medical care to treat his chronic Hepatitis C.


13.    Defendant RALPH S. NORTHAM is the Governor of the Commonwealth of Virginia and

our Commonwealth’s Chief Executive Officer responsible for overseeing, managing, and directing

policy for all Virginia agencies, including the Department of Public Safety and Homeland Security,

which is the governing agency of the VDOC.


14.     Defendant BRIAN MORAN is the Secretary of Public Safety and Homeland Security,

having been reappointed to this position by Governor Northam. Secretary Moran is responsible for

overseeing, managing, and directing policy for all agencies within the Department of Public Safety

and Homeland Security, including the VDOC and its prisons. Moran was personally informed by

Bowen’s attorney regarding Bowen’s poor health condition and VDOC’s policies and practice that

violates Bowen’s rights under the Constitution and laws of the United States. Moran as a person

who is responsible for managing and directing VDOC’s police had authority to enforce Bowen’s

Hepatitis C treatment. Moran was deliberately indifferent to Bowen’s prayers to receive necessary

treatment for his severe medical condition.




                                                 5
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 6 of 35 PageID# 49



15.    Defendant HAROLD C. CLARKE is the Director of the VDOC and was responsible for

all oversight, operation, and administration of the Commonwealth’s correctional system, including

providing access to adequate medical treatment and the formulation of policies that ensure the

provision of that access to adequate medical treatment to Bowen and those similarly situated. He

provides final approval of rules applicable to prison inmates. At the time of this filing, the VDOC

has publicly confirmed the presence of at least two hundred and sixty (260) positive cases of

COVID-19 among VDOC’s inmates and staff and at least one death. The VDOC directly oversees

all policies and institutional directives for all State Correctional facilities throughout the

Commonwealth, including all of those managed by the wardens listed as defendants below. Clarke

was personally informed by Bowen’s attorney via multiple emails regarding Bowen’s severe

health condition and need of treatment for Hepatitis C, as well as, a high risk of being infected

with the recent COVID-19 that imposes a high probability of severe complications including death

due to Bowen’s poor health history such as compromised, respiratory system (asthma and COPD),

heart failure and weak immune system. Clarke knew about VDOC’s Hepatitis C policy and that,

in effect, said Hepatitis C policy refused treatment to many inmates including Bowen. At all

relevant times Clarke had the authority to order modifications to the Hepatitis C policy in a manner

that would have authorized approval for Bowen’s Hepatitis C treatment. At all relevant times,

Clarke approved and ratified the policies that were administered by Dr. Amonette and that were

used to deny treatment to Bowen by Defendants. At all relevant times, Clarke was responsible for

knowing all applicable laws regarding the medical treatment of inmates under the VDOC’s care,

custody, and control.


16.    Defendant TIKKI HICKS is the warden of HCC located in Haynesville, Virginia. Hicks is

directly responsible for the care and custody of all prisoners committed to the custody of the VDOC


                                                 6
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 7 of 35 PageID# 50



housed at HCC, including Bowen. She must provide safe, secure, and humane housing and

treatment for all VDOC prisoners that reside at HCC, and assure that inmates at HCC, including

Bowen, are provided with appropriate medical care. At the time of this filing, HCC has publicly

confirmed at least forty-five (45) positive cases of COVID-19. At all relevant times, Hicks knew

of Bowen’s severe health condition caused by Hepatitis C and his need for effective DAA drug

treatment, but she was deliberately indifferent to Bowen’s request to receive the necessary

treatment for his Hepatitis C.


17.    Defendant CLINT DAVIS is the Warden of the KMCC. Davis is directly responsible for

the care and custody of all prisoners committed to the custody of the VDOC housed at KMCC,

including Bowen. He must provide safe, secure, and humane housing and treatment for all VDOC

prisoners that reside at KMCC, and assure that inmates at KMCC, including Bowen, are provided

with appropriate medical care. At all relevant times, Davis knew of Bowen’s severe health

condition caused by Hepatitis C and his need for effective DAA drug treatment, but she was

deliberately indifferent to Bowen’s request to receive the necessary treatment for his Hepatitis C.


18.    Defendant MARK AMONETTE is the Chief Physician and Medical Director of the

VDOC. Amonette is directly responsible for the medical care and health of prisoners committed

to the custody of the VDOC. He is responsible for assuring that inmates, including Bowen, are

provided with appropriate medical care. Amonette developed guidelines and operating procedures

for Hepatitis C treatment for inmates confined in the VDOC. Amonette is the decision maker in

determining which inmates will be referred for Hepatitis C treatment. At all relevant times, as a

director of medical service for VDOC, Amonette had a duty to know that inmates such as Bowen

had Hepatitis C and thus needed treatment for Hepatitis C. Amonette’s duty extended to collecting

data about inmates who have Hepatitis C and ensuring treatment for all inmates who were known

                                                 7
   Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 8 of 35 PageID# 51



 to have Hepatitis C, while under the care and custody of the VDOC—irrespective of what stage

 said Hepatitis C had reached. As VDOC’s Chief Physician/Medical Director, and a high-ranking

 official under the supervision of Defendant Clarke, Amonette reports to Clarke what VDOC

 inmates are known to be infected by Hepatitis C and if they are receiving treatment for their

 Hepatitis C infections. Amonette has deliberately failed to treat or approve Bowen’s Hepatitis

 treatment, negate any subordinate’s decision or override controlling guidelines, to approve and

 treat Bowen’s Hepatitis C.

 19.    Defendant STEVE HERRICK is the Health Service Director for the VDOC. Responsible

 for providing and managing all the medical health care needs for inmates in VDOC facilities

 throughout the state of Virginia. His overall responsibility is to assure that efficient and quality

 care is provided to the incarcerated offenders, including Bowen. Herrick approves all Interim and

 Final Guidelines and Operating Procedures regarding Hepatitis C treatment for inmates confined

 in the VDOC. Herrick has deliberately failed to treat or approve Bowen’s Hepatitis treatment and

 failed to implement a policy that ensures such treatment.

 20.     Defendants are named in their individual and official capacities. All the actions, omissions

 and conduct complained of were undertaken by the Defendants under color of state law.

 Defendant’s conduct represents violation to Bowen’s rights secured by Constitution and federal

 laws of the United States.


                                   FACTUAL ALLEGATIONS


I.HEPATITIS C


 21.    Hepatitis C is a viral infection, primarily spread through contact with infected blood that

 attacks the liver and causes hepatitis, or liver inflammation, which can significantly impair the


                                                  8
   Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 9 of 35 PageID# 52



liver’s ability to assist the body in digesting essential nutrients, filter toxins from the blood, and

prevent disease. Hepatitis C infections are of multiple genotypes and can be of an acute or chronic

nature. An acute infection, a short-term illness, occurs within the first six (6) months of exposure

to the virus and, for many people, it leads to chronic Hepatitis C infection.


22.     Chronic Hepatitis C infections are serious, long-term illnesses that can last throughout a

person’s life. Hepatitis C is the leading cause of cirrhosis (irreversible scarring of liver tissue) and

liver cancer and is the most common cause of liver transplants. Chronic Hepatitis C infection can

also cause serious chronic liver disease, liver fibrosis (scarring of liver tissue), and death.


23.     Cirrhosis of the liver can cause symptoms such as swelling, increased likelihood of

bruising, jaundice, itching, nausea, and problems with concentration and memory.


24.     Each day without treatment increases the likelihood of cirrhosis, fibrosis, liver cancer, the

need for a liver transplant, other complications from the disease, and death from liver failure. Liver

transplants are painful, carry a risk of significant complications, and are nearly impossible for

prisoners to obtain. Transplants result in lower recovery rates than treatment with direct-acting

antiviral drugs, and are very costly .


25.     At the time Bowen entered the VDOC, he was diagnosed with Hepatitis C and potential

cirrhosis of the liver that was confirmed by lab work at KMCC. Bowen’s VDOC medical records

repeatedly and unequivocally indicated that he is infected with Hepatitis C.

26.     After several communications from Bowen regarding his need for Hepatitis C treatment,

in October 2018, Bowen was scheduled for FibroScan by KMCC, a test for determining liver

stiffness. The FibroScan result came back abnormal and critical. Bowen’s FibroScan result shows

6.0. If left untreated, the Hepatitis C virus results in continuing injury to the liver.

                                                   9
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 10 of 35 PageID# 53



27.    Bowen has received no treatment for his Hepatitis C infection, despite numerous requests,

including offering to pay for the treatment out of his own pocket. VDOC still denied the treatment.

28.    In 2020, Bowen was scheduled for FibroScan by HCC. The FibroScan result came back

abnormal and critical. Bowen’s FibroScan result increased from 6.0 to 8.3.

29.    Since Bowen was admitted to KMCC and later to HCC, he has continuously requested that

VDOC approve treatment for his Hepatitis C infection - despite all Defendants understanding

through the review of scientific advancement that there existed a cure for Hepatitis C that requires

12 weeks of treatment - the treatment was denied by VDOC because according to Defendants

Bowen did not meet the criteria for Hepatitis C treatment.

30.    The medical treatment is available at VDOC for all inmates who were diagnosed with

Hepatitis C, Bowen requested that he be placed on the list to receive the treatment for Hepatitis C.

Bowen still has received no treatment for his Hepatitis C infection.

31.    Defendants have refused to use DAA drugs to treat Bowen who is known to be infected

with Hepatitis C until he meets certain criteria and failed to implement a policy that ensures the

treatment.

32.    At all relevant times, Amonette and Herrick promulgated, ordered, and enforced a policy

which prohibited Bowen from being approved and treated for Hepatitis C.

33.    At all relevant times, Moran and Clarke knew Bowen, with Hepatitis C, was not receiving

treatment but did not ratify the policy, despite the authority to manage and direct policy to insure

the health and safety of VDOC inmates.

34.    At all relevant times, Davis knew of Bowen’s severe health condition caused by Hepatitis

C and need for effective DAA drug treatment but did not provide Bowen with the appropriate




                                                10
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 11 of 35 PageID# 54



medical care, despite his responsibility to provide safe, secure, and humane housing and treatment

for all VDOC prisoners that reside at KMCC.

35.    At all relevant times, Hicks knew of Bowen’s severe health condition caused by Hepatitis

C and need for effective DAA drug treatment but did not provide Bowen with the appropriate

medical care, despite his responsibility to provide safe, secure, and humane housing and treatment

for all VDOC prisoners that reside at HCC.

36.    As a direct and proximate result of the acts and omissions of the Defendants failing to treat

Bowen’s Hepatitis C virus, Bowen has suffered and will continue to suffer physical injury, pain,

loss of life expectancy, loss of enjoyment of life, increased likelihood of additional medical

problems, advancement of diseases, emotional distress, psychological pain, suffering, mental

anguish, and other damages.


                         Exhaustion of Administrative Remedies

37.     On January 14th, 2019, Bowen filed an informal complaint (the first step of VDOC’s

grievance procedure) at KMCC seeking a treatment for Hepatitis C. Bowen’s complaint was

denied on January 30th, 2019, because “the guidelines for treatment are set forth by the Health

Service Unit in Richmond”, and Bowen was “being monitored” at that time (Attached as Exhibit

A).

38.     On February 1st, 2019, Bowen appealed the denial of his complaint by filing a regular

grievance seeking to obtain the treatment for Hepatitis C. Defendant Davis, the Warden at KMCC,

under the supervision of Defendant Clarke, denied this appeal on March 5th, 2019, because in

accordance with policies “Operating Procedure” 720.1; 701.1; 740.1. Bowen’s “grievance is

Unfounded” (Attached as Exhibit B).




                                                11
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 12 of 35 PageID# 55



39.    On March 14th, 2019, Bowen appealed the denial that was denied March 25th, 2019, citing

that Warden Davis’s decision affirmed the deprivation of medical care in violation of his civil

rights under the U.S. Constitution; it was concluded that Bowen’s grievance was “Unfounded” and

that “[a]ll administrative remedies have been exhausted regarding this issue” (Attached as Exhibit

C).

40.     The most recent complaint Bowen has made was on April 6th, 2020, when Bowen filed an

informal complaint at HCC seeking treatment for Hepatitis C.

41.     Bowen continues to be denied treatment for Hepatitis C in an extreme deviation from the

standard of care for not meeting the criteria in the VDOC Hepatitis C treatment guidelines.


              The Prevailing Standard of Care Requires Approval for Treatment

42.     The standard of care in the community for Hepatitis C infections—the use of DAAs — is

well-established. From 2016 to present the standard of care in treatment of chronic Hepatitis C is

the use of DAAs and to treat or approve for treatment everyone regardless of the severity of

fibrosis or cirrhosis.

43.     The standard of universal treatment was based on the emergence of medical data.

Guidelines published by the American Association for the Study of Liver Disease (AASLD) were

changed in 2016, as data emerged regarding the overall liver and non-liver benefits of Hepatitis C

therapy, the excellent tolerability of treatment, and the extraordinarily high rates of Hepatitis C,

cure and treatment was recommended for everyone with Hepatitis C regardless of severity of their

liver disease.

44.     Patients who are cured of their Hepatitis C infection experience multiple benefits including

a decrease in liver inflammation, improvement in fibrosis, and resolution of cirrhosis in up to fifty

percent (50%) of patients; diminished rates of portal hypertension, splenomegaly, and other

                                                 12
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 13 of 35 PageID# 56



clinical manifestations of advanced liver disease; a seventy percent (70%) reduction in the risk of

liver cancer; and a ninety percent (90%) reduction in the risk of liver-related mortality and

requirement for liver transplantation. In addition, cure of Hepatitis C infection also reduces

symptoms and mortality from multiple non-liver associated manifestations of viral infection,

including joint pain, rates of lymphoma, fatigue, diabetes, cryoglobulinemic vasculitis, and other

non-liver cancers.


                 VDOC Guidelines of All persons Infected with Hepatitis C.

45.    The American Association for the Study of Liver Disease (“AASLD”) Guidance provides

that DAAs cure Hepatitis C infection in 99% of cases, where a cure is defined as “the continued

absence of detectable HCV RNA, at least 12 weeks after completion of therapy.” AASLD

Guidance states the established standard of care as follows:


       “Treatment is recommended for all patients with chronic HCV infection, except
       those with short life expectancies that cannot be remediated by treating HCV, by
       transplantation, or by other directed therapy. Patients with short life expectancies
       owing to liver disease should be managed in consultation with an expert.”


46.    Despite AASLD recommendations that all patients with chronic Hepatitis C infection

receive treatment, and its guidance that DAA drug therapy is likely to be more effective before the

patient suffers significant liver damage, VDOC Interim Guidelines and Operating Procedures

exclude from treatment all inmates who fail to meet the “Inclusion Criteria for Consideration of

Treatment” and who fail one of the “Exclusion Criteria.” VDOC Guidelines and Operating

Procedures are contrary to prevailing medical standards in that they do not provide treatment for

all persons with chronic Hepatitis C infection, and only treat individuals who have suffered

significant liver damage.



                                                13
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 14 of 35 PageID# 57



47.     Defendants Amonette and Herrick are or were responsible for developing and approving

VDOC Interim and Final Guidelines for Chronic Hepatitis C Infection Management and Infectious

Diseases Operating Procedures. Amonette ensures that the Hepatitis C guidelines are enforced and

followed, and solely determines which inmates will be referred to HCV Treatment. Amonette

refers only to inmates with advanced liver disease for treatment with DAA medications which cure

99% of HCV cases, despite his knowledge that AASLD guidance emphasizes that DAA drug

therapy is likely to be more effective before the patient suffers significant liver damage.


48.     Three premises are accepted in the current medical standard for treatment of Hepatitis C –

a standard that has been in effect since 2016: (1) Having Hepatitis C for greater than six months

constitutes a chronic illness; (2) The current standard of care is to treat everyone with rare

exception; and (3) Cost cannot be a factor for altering the current standard for medical treatment.

Inmates with known, chronic Hepatitis C should be immediately approved for treatment of their

Hepatitis C.


49.     From June 2016 VDOC Treatment Guidelines listed inclusion criteria for treatment of

Hepatitis C, such as offenders had to suffer from advanced liver disease before being approved for

treatment; and having “at least 9 months remaining on their sentence at the time of treatment

initiation.” VDOC cited no medical reason to justify this policy, in light of a cure that takes literally

90 days or less to cure Hepatitis C, 120 days at max.


50.     The Interim Guideline fails to follow the AASLD guidance that all patients with chronic

HCV infection, except those with short life expectancies, should be treated with DAAs, and that

DAA drug therapy is likely to be more effective before the patient suffers significant liver damage.




                                                   14
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 15 of 35 PageID# 58



51.    VDOC Interim Guidelines and Operating Procedures for Hepatitis C do not comply with

prevailing medical standards. Even though Bowen has been diagnosed with chronic Hepatitis C

infection, Defendants have refused to refer Bowen for treatment and testing, and have drafted and

approved HCV treatment guidelines which have consistently harmed Bowen in that they prevent

him from getting treatment for his Hepatitis C. Defendants have also denied Bowen treatment

based on the non-medical factor. Defendants’ actions are contrary to prevailing medical authority.



 II.   COVID-19

                                     Threat of COVID-19


52.     COVID-19 (also referred to herein as “Coronavirus”) is an infectious disease caused by

severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2). As of April 20th, 2020, a new

strain of coronavirus which causes COVID-19, is known to have infected over 2,430,309 people,

leading to at least 166,264 deaths worldwide and 41,000 deaths in the United States. There are

over 8,990 confirmed cases in Virginia and there have been 300 deaths as a result of COVID-19.


(https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html).


53.    Common symptoms of COVID-19 include fever, cough, and shortness of breath as well as

muscle pain, nausea, vomiting, diarrhea, sore throat, and abdominal pain. The majority of COVID-

19 cases result in mild symptoms, while some progress to viral pneumonia and multi-organ failure.


54.    The World Health Organization (WHO) and Center for Disease Control (CDC) claim that

COVID-19 is most commonly spread during close human contact being less than 6 feet (2 meters)

via small droplets produced when people cough, sneeze, or talk. People may also catch COVID-

19 by touching contaminated surfaces and then their face. The virus can survive on surfaces for up

                                               15
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 16 of 35 PageID# 59



to seventy-two (72) hours, specifically for one day on cardboard, for up to three days on plastic

and stainless steel.


55.      It is most contagious during the first three days after symptoms onset, although spread

may be possible before symptoms appear and in later stages of the disease.


56.      Time from exposure to onset of symptoms is generally between two (2) and fourteen (14)

days, with an average of five (5) days, and typically eight (8) days to needing mechanical

ventilation for those suffering from severe symptoms.


57.      Those with severe or critical diseases may take three to six weeks to recover and among

those who have died, the time from symptom onset to death has ranged from two (2) to eight (8)

weeks.


58.      The standard method of diagnosis is via reverse transcription polymerase chain reaction

(rRT-PCR) from a nasopharyngeal swab. The infection can also be diagnosed from a combination

of symptoms, risk factors and a chest CT scan showing features of pneumonia.


59.      Currently, there is no vaccine or specific antiviral treatment for COVID-19. Management

involves treatment of symptoms, supportive care, isolation, and experimental measures.


60.      Emergency symptoms include difficulty breathing, persistent chest pain or pressure,

confusion, difficulty waking, and bluish face or lips; immediate medical attention is advised if

these symptoms are present.


61.      In those most severely affected, COVID-19 may rapidly progress to acute respiratory

distress syndrome (ARDS) causing respiratory failure, septic shock, or multi-organ failure.


                                               16
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 17 of 35 PageID# 60



62.    Due to the respiratory complications, those like Bowen with compromised lung capacity

as a result of certain conditions including asthma, emphysema, chronic obstructive pulmonary

disease (“COPD”), lung cancer, or the removal of one lung are at higher risk of death should

complications arise.


63.    Complications associated with COVID-19 include sepsis, abnormal clotting, and damage

to the heart, kidneys, and liver, especially of those who have pre-existing conditions including

hypertension, diabetes, cardiovascular disease, and heart disease, those like Bowen with pre-

existing complications associated with a heart failure in 2017 are at higher risk of death should

complications arise.


              Basic Practices And Accepted Norms In Response To COVID-19


64.     A vaccine is not expected until 2021, therefore a key part of managing COVID-19 is trying

to decrease the epidemic peak, known as “flattening the curve,” by slowing the infection rate to

decrease the risk of health services being overwhelmed, allowing for better treatment of current

cases, and delaying additional cases until effective treatments or a vaccine become available.


65.    Preventive measures to reduce the chances of infection include avoiding public spaces and

gathering, avoiding crowded places, wearing face masks and gloves, maintaining a “social

distancing” of minimum six (6) feet from others, frequent hands washing with soap and warm

water for at least twenty-seconds, practicing good respiratory hygiene, and avoiding touching the

eyes, nose, or mouth with unwashed hands.


66.     Medical professionals, including Governor Northam, recommend the use of masks for

everyone, especially those who suspect they have the virus and their caregivers. A particular model


                                                17
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 18 of 35 PageID# 61



of masks (“N95 masks”) is considered to serve particularly well to protect against the inhaling and

exhaling of contaminated air.


67.     “Social distancing” strategies aim to reduce contact of infected persons with large groups

by closing schools and workplaces, restricting travel, and cancelling mass gatherings. Social

distancing also includes that people stay at least six (6) feet apart.


             Response To COVID-19 & Spread Throughout The Commonwealth


68.     On March 11th, 2020, the World Health Organization officially classified COVID-19 as a

pandemic.


69.     On March 13th, 2020, the President of the United States declared a national emergency in

response to the public threat to health posed by COVID-19.


70.     On March 12th, 2020, Virginia’s Governor Ralph Northam declared a State of Emergency

in response to the threat to health posed by COVID-19.


71.     On March 17th, 2020, the Honorable Chief Justice Lemons of the Virginia Supreme Court

declared a Judicial Emergency in light of COVID-19 and ordered all General District and Circuit

Court proceedings to be halted, subject to a narrow list of exceptions requiring immediate judicial

attention.


72.     On March 19th, 2020, Governor Northam and Brian Moran, Virginia’s Secretary of Public

Safety, requested law enforcement, prosecutors, and judges to consider alternatives to

incarceration as a result of this pandemic.




                                                  18
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 19 of 35 PageID# 62



73.     On March 20th, 2020, Governor Northam activated the National Guard to aid Virginians

during the State of Emergency posed by COVID-19.


74.     On March 30th, 2020, Governor Northam enacted Executive Order No. 55 (“EO55”)

which ordered, in part: “All individuals in Virginia shall remain at their place of residence, except

as provided below by this Order and Executive Order 53. To the extent individuals use shared or

outdoor spaces, whether on land or on water, they must at all times maintain social distancing of

at least six feet from any other person, with the exception of family or household members or

caretakers.”


75.     EO55 closed all public universities, beaches, and ordered “[a]ll public and private in-

person gatherings of more than ten individuals are prohibited,” including “parties, celebrations,

religious, or other social events, whether they occur indoor or outdoor.”


76.    At a public press conference on April 6th, 2020, Governor Northam recognized the value

of wearing masks as a means of reducing the risk of COVID-19 contamination. At the press

conference, he demonstrated the proper way to wear a mask, covering both the mouth and nose,

using a mask made by the inmates in the VDOC.


77.     At the same press conference, Governor Northam publicly recognized and reiterated the

importance of personal protective equipment (i.e. masks, gloves, sanitizers, etc.) as well as the

value and importance of COVID-19 testing and medical equipment such as ventilators.


78.     Governor Northam and the Commonwealth are working with the Army Corps of

Engineers to identify alternative healthcare facilities due to the expected impact and complications

of overwhelming population at traditional hospitals and healthcare facilities.


                                                 19
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 20 of 35 PageID# 63



79.     Neither Governor Northam nor Secretary Moran have ordered Virginia’s state government

to identify alternative facilities or alternative methods of incarceration for inmates in the VDOC

prison system.


80.      On April 3rd, 2020, President Trump declared Virginia to be a “major disaster area” in

light of the impact and spread of COVID-19.


81.      On April 3rd, 2020, United States Attorney General William Barr issued a State of

Emergency within the U.S. Bureau of Prisons due to the threat posed by COVID-19 in the prison

population and ordered the expedited release of inmates to home confinement via the use of home

electronic GPS ankle monitoring.


82.     As of April 20th, 2020, there are over 8,990 known cases of COVID-19 in Virginia, with

over 300 deaths coming as a result.


83.      As of April 20th, 2020, COVID-19 has been positively identified of at least one hundred

thirty nine (139) positive cases of COVID-19 among VDOC’s inmates and staff of which at least

forty five (45) positive cases of COVID-19 at HCC where Bowen is housed

(https://vadoc.virginia.gov/news-press-releases/2020/covid-19-updates).


84.      The conditions of confinement throughout the correctional facilities in VDOC create an

ideal environment for the transmission of COVID-19.


      Conditions of Confinement & Institutional Practices That Pose Heightened Risks of
                         Infection in Haynesville Correctional Center




                                               20
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 21 of 35 PageID# 64



85.     Inmates and staff cycle in and out of Virginia’s correctional facilities from multiple

regions of the Commonwealth, as well as, multiple service providers and contractors leave and

return daily.


86.     Incarcerated people oftentimes have poorer health than the general population and, even

in the best of times, medical care is limited.


87.    Most of Virginia's Correctional Facilities including HCC is located in rural or remote

regions of the Commonwealth and is relatively far from Virginia’s largest hospitals and other

medical resources.


88.     According to public health experts, incarcerated individuals “are at special risk of

infection, given their living situations,” and “may also be less able to participate in proactive

measures to keep themselves safe,” “infection control is challenging in these settings.”


89.     Prisons are amplifiers of infectious diseases such as COVID-19 because the practices that

keep diseases from spreading, such as social distancing, are inherently more onerous to achieve in

VDOC State Correctional facilities because these prisons engage in high-density, centrally housed

confinement and therefore have infrastructural limitations on space, resource allocation, and staff-

to-inmate ratio.


90.     In Virginia’s local jail system, multiple localities, Commonwealth’s Attorneys, jail

superintendents, and circuit courts have taken measures to limit inmate contact with outside

individuals, including limits on contact visits between clients and attorneys. Multiple jails

throughout the Commonwealth of Virginia have ordered the early release of select prisoners as

well as the release and continued incarceration of inmates via home electronic GPS monitoring.


                                                 21
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 22 of 35 PageID# 65



91.      Bowen is currently housed in compact quarters with no less than ten (10) but as many as

ninety (90) other adult inmates in their immediate housing facility. He sleeps two to three feet

away from other inmates and the amount of space they have at his current facility makes it

impossible for inmates and staff to be six (6) feet apart from one another. HCC is normally

overcrowded and has remained the same during the COVID-19 pandemic. Many individuals come

and go from the prison on a routine basis and have been in contact with other inmates, VDOC

Staff, and contractors who have contracted the virus.


92.      VDOC facilities use cycled air, community washed clothing, community accessed and

prepared food, equipment, and community accessed supplies in a fashion that enhances the

likelihood of contamination and infection for Bowen.


93.     VDOC facilities use community accessed phones, computers, books, libraries, tables,

chairs, games, cards, televisions, remotes, doors, cells, light fixtures, and other similar items used

in daily life.


94.     The Defendants have failed to enact or enforce policies for staff, contractors, and inmates

that present a material form of protection via the required use of masks, gloves, sanitizer, or other

sanitation protection for the staff, inmates, their equipment, phones, computers, clothing, food, or

other items in daily use, as well as, to materially limit social gatherings or adhere to social

distancing guidelines.


95.      The Defendants know or have the reason to know that contagious individuals may not

show symptoms of COVID-19 and may not display a high body temperature yet, even when they

remain highly contagious, they continue to adhere to policies that require the interaction of large

crowds of inmates and staff in tight quarters.

                                                 22
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 23 of 35 PageID# 66



96.     The Defendants have taken no action to identify and remove inmates, like Bowen, who

are at particularly high risk of suffering from complications from COVID-19. The Defendants

have not amended or enforced any procedures, policies, or guidelines for the housing of inmates

that suffer from chronic health-related issues, those who are elderly, or those who have

compromised respiratory systems.


97.     Specifically, Defendants NORTHAM, MORAN, and CLARKE have failed to issue or

enforce material guidelines or policies requiring State Correctional facilities to identify elderly

inmates or inmates with known risks to their respiratory system, cardiovascular system, or acute

threats to their immune system even though such inmates are known to be at a high risk of suffering

material, even fatal, complications from COVID-19.


98.     Additionally, Defendants NORTHAM, MORAN, CLARKE, and HICKS have failed to

issue or enforce any material, requisite guideline or policy for the removal of those individuals

most at risk from the largest of housing units with general quarantine policies and placing these

at-risk individuals in housing units with more uniquely-tailored sanitation or quarantine policies

or in units smaller gatherings of individuals.


99.     The Defendants have not procured or attempted to procure the amount of hygienic or

sanitary supplies reasonably necessary for inmates to protect themselves against contracting

COVID-19.


100.    The Defendants have not enacted or attempted to enact any form of alternative method of

incarceration, such as home electronic GPS ankle monitoring (“home electronic monitoring” or

“HEI”), as a means of reducing the density of their prison population in response to the risk posed

by compact social gatherings of inmates.

                                                 23
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 24 of 35 PageID# 67



101.   The Defendants are responsible for providing reasonable care and resources for Bowen as

an inmate, is a ward of the Commonwealth of Virginia and remains protected by the Constitution

of the United States, specifically the Eighth Amendment’s guarantee that he is to be protected from

cruel and unusual punishment as applied to the States via the Fourteenth Amendment.


102.   The Defendants have a duty to Bowen to provide, protect, and ensure contemporary

standards of decency and, at a minimum, the civilized measure of life’s necessities.


                          COUNT I.
   DEPRIVATION OF EIGHTH AMENDMENT RIGHT TO BE FREE FROM
    CRUEL AND UNUSUAL PUNISHMENT BY RECEIVING ACCESS TO
       ADEQUATE MEDICAL CARE PURSUANT TO 42 U.S.C § 1983

103.     Bowen incorporates by reference herein the preceding paragraphs of this Complaint.

104.   Defendants have intentionally and deliberately ignored Bowen’s need for medical attention

and care for Hepatitis C and were deliberately indifferent to Bowen’s serious medical needs. The

FibroScan test in 2018 confirmed Bowen ‘s critical stage, then the 2020 test confirmed that his

health condition is getting worse.

105.   Defendants are aware of Bowen’s condition and have access to medications which would

essentially cure Bowen’s Hepatitis C virus. Nevertheless, Defendants have failed to provide the

treatment for Bowen’s Hepatitis C virus.

106.   The failure of all defendants to provide treatment for Bowen has consistently harmed him,

and he continues to have chronic Hepatitis C infection and potential cirrhosis of the liver.

107.   The failure to provide appropriate medical care has caused Bowen to have an increased

probability of liver inflammation, liver fibrosis, cirrhosis, and other forms of advanced liver

disease, including cancer, and increased rates of morbidity and mortality.




                                                24
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 25 of 35 PageID# 68



108.   Defendants’ failure to provide appropriate medical care is deliberate and intentional and

not objectively reasonable under the circumstances.

109.   Defendant's failure, or refusal, to provide adequate medical care for Bowen’s serious

medical need in an appropriate and timely manner constitutes deliberate indifference to serious

medical needs.

110.   Defendants’ deliberate indifference to Bowen’s serious medical needs caused Bowen

physical pain and suffering, mental anguish, emotional distress, loss of enjoyment of life,

deterioration of his health and an undue risk of premature death, and other damages.

111.    By failing to provide Bowen with constitutionally adequate medical care, the Defendants

have and continue to knowingly disregarded an excessive risk to his health and safety and

knowingly subjected him to pain, suffering, and physical and mental injury, thereby violating his

rights under the United States Constitution.

112.   Defendants’ delay, denial, and deployment of irrelevant excuses for failing to treat Bowen

constitute reckless indifference to his serious medical condition.

113.   Based on the incorporated paragraphs Defendants’ acts and omissions in failing to provide

adequate medical care constitute deliberate indifference to the serious medical needs of Bowen,

specifically his untreated chronic Hepatitis C that leads to potential liver failure, thereby

establishing a violation of the Eighth Amendment of the United States Constitution; consequently,

Bowen is entitled for relief.


                         COUNT II.
  DEPRIVATION OF EIGHTH AMENDMENT RIGHT TO BE FREE FROM
 CRUEL AND UNUSUAL PUNISHMENT BY RECEIVING DECENT HUMAN
CONDITIONS OF CONFINEMENT AND THE GUARANTEE OF THE SAFETY
PROTECTION AGAINST THE CURRENT COVID-19 PANDEMIC PURSUANT
                      TO 42 U.S.C § 1983


                                                25
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 26 of 35 PageID# 69



I. Population Density & Spatial Limitations

114.   Bowen incorporates by reference herein the preceding paragraphs of this Complaint.


115.   The Defendants know or have reason to know the housing conditions, including size of

confinement and population density, along with the health risks of particular inmates, including

Bowen.


116.   The Defendants know that COVID-19 is commonly spread via transmission as a result of

close human contact.


117.   The Defendants know or have reason to know that VDOC staff, contractors, and inmates

have come in contact with or at a serious and substantial risk of unwittingly coming in contact with

other individuals on a constant basis who have been possibly infected with COVID-19 or objects

that are contaminated with the virus.


118.   The Defendants know that VDOC inmates, including Bowen, do routinely live, eat, work,

and generally congregate in high-density settings that involve close contact between and among

many persons and many objects.


119.   The Defendants know or have reason to know that increasing the spatial distance between

individuals, specifically by six feet or more, and reducing the amount of individuals in a closed

setting, specifically to a number of ten people or less, is a means of reducing the risk of spreading

COVID-19.


120.   These aforementioned practices of distancing and limiting population density have been

publicly encouraged via officials at all levels of Government, commercial enterprise, and




                                                 26
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 27 of 35 PageID# 70



American culture, including Virginia, where it has been enacted into law in most settings via

Executive Orders promulgated by Governor Northam.


121.   The Defendants know that the VDOC inmates, including Bowen, along with staff and

contractors, are not in a setting, are not subject to an environment, and are not provided or protected

by prison policies, resources, or infrastructure that offers or requires the spatial distance or

reduction in close-quarter population that is reasonably necessary to protect against the substantial

risk of spreading COVID-19.


122.   The Defendants know that this substantial risk of spreading COVID-19 to and among

inmates, including Bowen, who has asthma and COPD, heart failure, pose a substantial, serious,

and significant risk to Bowen’s physical health.


123.   The Defendants know or have reason to know of other reasonable efforts, practices,

policies, resources, and infrastructure that can be established to provide the spatial distance and

reduction in population density necessary to reduce this ongoing risk, nevertheless these

Defendants refuse to do so.


124.   The Defendants know or have reason to know that VDOC’s failure to implement

alternative sentencing, alternative housing measures, and alternative methods of incarceration

enhances the risks of spatial limitations and population density in a fashion that poses a serious,

substantial, and significant risk to those inmates who could reasonably be subject to such

alternatives as well as those who remain confined according to the status quo.


125.   The Defendants have a duty to protect Bowen from these conditions and these risks, they

have not done so in a reasonable fashion, and are therefore depriving him in an extreme manner


                                                   27
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 28 of 35 PageID# 71



via conditions of confinement that constitute cruel and unusual punishment in violation of the

Eighth and Fourteenth Amendment.


II. Lack of Supplies, Equipment, & Sanitation Policies for Inmates and Staff


126.   Bowen incorporates by reference herein the preceding paragraphs of this Complaint.


127.   The Defendants know or have reason to know that COVID-19 is commonly spread via

transmission from its location on an object that was in the presence of an infected individual can

remain contagious once transmitted to an object can infect another individual once that object has

been touched with a hand or clothing and such individual subsequently touches their face with that

hand or clothing.


128.   The Defendants know or have reason to know that inmates, including Bowen, along with

staff and contractors come in contact with objects on a routine and constant basis and such contact

during a pandemic without additional measures poses a serious, significant, and substantial risk of

spreading COVID-19.


129.   The Defendants know or have reason to know that there are supplies, equipment, tools, and

chemicals such as reusable and disposable masks, gloves, hand sanitizer, liquid and bar soap,

disinfecting wipes, aerosol spray, and sanitizing of commonly touched items can reduce or prevent

the transmission of COVID-19 from an infected individual to others.


130.   The practice of using, requiring, or providing these sorts of supplies, equipment, tools, and

chemicals is a common societal practice during the COVID-19 pandemic that has been

recommended by public officials in all levels of Government, including Governor Northam



                                                28
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 29 of 35 PageID# 72



publicly referenced and displayed the use of these tools, specifically a wearable mask, in his

address to the Commonwealth on April 6th, 2020.


131.      The Defendants know or have reason to know requiring staff and contractors to have and

use these and similar items as well as providing these items to inmates along with other risk-

reducing measures during the ongoing COVID-19 pandemic is a contemporary standard of

decency recognized throughout the United States and the Commonwealth of Virginia


132.      The VDOC facilities lack any uniform or explicit policies governing prison Staff’s or

contractor’s requisite provision and use of these items and provide these items to inmates that are

known to protect against the transmission of COVID-19 to objects or other persons.


133.      Failure to require prison staff and contractors to adhere to such policies regarding these

and similar items, presents a significant, substantial, and serious risk of continuous transmission

of COVID-19 from staff and contractors who leave the prison on a daily basis to interact with the

public and then return to the prison to interact with inmates and the objects they routinely use.


134.      The Defendants know or have reason to know that the VDOC inmates, including Bowen,

along with staff and contractors, are not provided or protected by prison policies, resources, or

infrastructure that offers or requires these or other similar items that are reasonably necessary to

protect against the substantial risk of spreading COVID-19.


135.      The Defendants know that this substantial risk of spreading COVID-19 to and among

inmates, including Bowen, poses a substantial, serious, and significant risk to Bowen’s physical

health.




                                                  29
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 30 of 35 PageID# 73



136.   Unlike private citizens seeking medical attention in the public at-large, these

VDOC inmates are wards of the Commonwealth of Virginia, therefore it is the Commonwealth’s

duty to ensure the protection of their health. Defendants NORTHAM and MORAN have

specifically failed to account for this risk by placing the VDOC and its prisons in a position where

the VDOC must compete with other entities to receive State-procured personal protective

equipment.


137.   The Defendants know or have reason to know of reasonable efforts, practices, policies,

resources, and infrastructure that can be established to provide and require these items for inmates,

staff and contractors during this ongoing risk, nevertheless these Defendants refuse to do so.


138.   The Defendants have a duty to protect Bowen from these conditions and these risks, they

have not done so in a reasonable fashion, and are therefore depriving them in an extreme manner

via conditions of confinement that constitute cruel and unusual punishment in violation of the

Eighth and Fourteenth Amendment.


                                    PRAYER FOR RELIEF


       WHEREFORE, Plaintiff, Mr. Howard Bowen Hankins, Jr., prays for a trial by jury and

judgment against Defendants as follows:


(A) That Bowen receives his reasonable attorneys’ fees and litigation costs pursuant to 42 U.S.C.

§ 1988 and other applicable law;


(B) That Bowen receive compensatory damages;


(C) That Bowen receive Punitive Damages;


                                                 30
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 31 of 35 PageID# 74



(D) That Bowen receive Special Damages in an amount of at least $50,000 to include the cost of

medical care to treat his Hepatitis C and complications from his Hepatitis C that went untreated

for years;


(E) Issue a judgment declaring that defendants’ policies, practices, acts and/or omissions as

described herein are unlawful and violate Bowen’s rights under Eighth Amendment of the

Constitution and laws of the United States;


(F) Declare the Defendants’ failure to enact policies to reduce the population density in VDOC

prisons during the COVID-19 pandemic results in conditions of confinement that present such an

imminent risk to Bowen’s health that it violates Bowen’s rights under Eighth Amendment of the

Constitution and laws of the United States;


(G) Declare the Defendants’ failure to enact policies requiring and providing personal protective

equipment and sanitary supplies and practices during the COVID-19 pandemic for Bowen that it

results in conditions of confinement that present such an imminent risk to health that it violates

Bowen’s rights under Eighth Amendment of the Constitution and laws of the United States;


(H) Declare the Defendants’ failure to enact policies that require VDOC staff and contractors to

use personal protective equipment, and engage in additional measures to reduce the transfer and

spreading of the virus that it produces conditions of confinement that present such an imminent

risk to health that it violates Bowen’s rights under Eighth Amendment of the Constitution and

laws of the United States;




                                               31
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 32 of 35 PageID# 75



(I) Enjoin the Defendants, their agents, employees, representatives from subjecting Bowen to the

unlawful and unconstitutional treatment described herein, and grant such injunctive order as

necessary to:


       (i) Require Defendants to provide Bowen with necessary and appropriate treatment for

       Hepatitis C;


       (ii) Mandate the Defendants to implement immediate, material policies to alleviate the

       population density in the State Correctional Facilities as a means of enhancing the practice

       known as social distancing;


       (iii) Order the Defendants to implement immediate, material policies to separate inmates

       into housing such that the number of inmates in an individual housing unit materially

       decreases and the space between sleeping and recreational areas increases;


       (iv) Ordering the Defendants to implement alternative methods of incarceration,

       specifically the use of home electronic GPS ankle monitoring, as a means of alleviating the

       population density in the VDOC facilities;


       (v) Ordering the Defendants to identify and release at-risk portions of the inmate population

       to alternative confinement based on their age and health records as a means of alleviating

       the population density in the VDOC facilities;


       (vi) Ordering the Defendants to cease VDOC activities in which more than ten (10) inmates

       are required to be close quarters;




                                                32
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 33 of 35 PageID# 76



           (vii) Ordering the Defendants to enact uniform policies requiring the immediate

           procurement, provision, and use of personal protective equipment and other health

           measures by VDOC staff, particularly those who come into regular personal contact with

           inmates, their goods, supplies, commissary, and food;


           (viii) Ordering the Defendants to enact uniform policies requiring the immediate

           procurement and provision of personal protective equipment to inmates;


           (ix) Enjoining the Defendants from engaging in any other conduct this Court finds violative

           of Bowen’ rights as alleged;


(J) Grant all such other and further relief as this Court may deem appropriate in the interests of

justice.


                                          Respectfully submitted


                                          By: __/s/ William Peyton Akers___
                                          William Peyton Akers, Esq. (VSB No. 89933)
                                          AKERS & CLEATOR LAW GROUP, PLLC
                                          291, Mclaws Circle, Suite 1,
                                          Williamsburg, VA 23185
                                          Phone: (757) 707-8838
                                          Fax: (757) 707-8828
                                          Email: Peyton@aclawva.com
                                          Counsel for the Plaintiff




                                                   33
  Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 34 of 35 PageID# 77



                            CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of April, 2020, I will electronically file the foregoing
with the Clerk of Court using the CM/ECF system. I will then send the document and a
notification of such filing (NEF) with a summons to the following parties via personal service or
an acceptable alternative via private carrier with proof of service to be provided to the Court.


Governor Ralph S. Northam Executive
Mansion Capitol Square Richmond, VA
23218

Secretary Brian J.Moran Secretary of
Public Safety 1111 E Broad St # 5035,
Richmond, VA 23219

Director Harold Clarke
Virginia Department of Corrections 6900
Atmore Dr.
Richmond, VA 23225

Warden Tikki Hicks
Haynesville Correctional Center 421
Barnfield Rd.
Haynesville, VA 22472

Warden Clint Davis
Keen Mountain Correctional Center
State Route 629
Oakwood, Va 24631

Mark Amonette, M.D.
Chief Physician and Medical Director
Virginia Department of Corrections 6900
Atmore Dr.
Richmond, VA 23225

Steve Herrick
Director, Office of Health Services
Virginia Department of Corrections 6900
Atmore Dr.
Richmond, VA 23225


                                       By: __/s/ William Peyton Akers___
                                       William Peyton Akers, Esq. (VSB No. 89933)
                                       AKERS & CLEATOR LAW GROUP, PLLC
                                                  34
Case 3:20-cv-00300-DJN Document 1 Filed 04/24/20 Page 35 of 35 PageID# 78



                           291, Mclaws Circle, Suite 1,
                           Williamsburg, VA 23185
                           Phone: (757) 707-8838
                           Fax: (757) 707-8828
                           Email: Peyton@aclawva.com
                           Counsel for the Plaintiff




                                    35
